DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
Status of Claims
Claims 1-5, 7-9 & 11-13 are pending, of which Claim 1 is amended.  Claim 6 has been canceled in the amendment filed on 5/20/2022 and Claim 10 was previously canceled.  All claims are examined on the merits.  No new matter is found.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendment to the sole independent claim necessitates an additional prior art reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/055,531 (reference application) in view of Glaug et al. (US 2004/0176733). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites the current claim limitations, including an absorbent core having fluid distribution layer that comprises a first sub-layer and a second sub-layer, a fluid storage layer, wherein the first sub-layer has a weight % of fibers greater than that of the second sub-layer, and more than 50% of the fluid storage layer is super absorbent polymer, wherein the surface area of the fluid storage layer is less than the surface area of the fluid distribution layer.  The reference application does not explicitly recite that a tissue layer of basis weight 15-20gsm surrounds the super absorbent polymer.  Glaug discloses an absorbent article having superabsorbent particles sandwiched between two plies of tissue that are of 16.3-17.1 gsm ([0040]). It would have been obvious to one skilled in the art at the time of filing to modify with Glaug since the selection of a known material suitable for its intended use establishes a prima facie case of obviousness (MPEP 2144.07).  The reference application does not explicitly recite a topsheet and a backsheet, but these are present in nearly every disposable absorbent article (e.g., diapers, sanitary pads) and are therefore obvious to one skilled in the art to be utilized with the reference application absorbent core to form a sellable product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Richards et al. (US 5,607,414) in view of Glaug et al. (US 2004/0176733)
Re Claim 1, Richards discloses an absorbent article, comprising:
a) a topsheet (12); 
b) a backsheet (18); and 
c) an absorbent core (16), the absorbent core comprising a fluid distribution layer (see e.g., Fig. 2) adjacent the topsheet, the fluid distribution layer being formed of two or more sub-layers (14 & 24) comprising: 
i) a first sub-layer (secondary topsheet 14) proximal to the topsheet, wherein the first sub-layer comprises a first amount of multiple component binder fibers (Col. 16 lines 59-67 disclosing 45-90% wood pulp and 10-50% bicomponent binder fibers) or crosslinked cellulose fibers, or a combination thereof; 
ii) a second sub-layer (primary fluid distribution layer 24) distal from the topsheet, wherein the second sub-layer comprises treated or untreated pulp and a second amount of multiple component binder fibers (Col. 17 lines 23-31 disclosing 80-90% wood pulp and 10-20% bicomponent fibers), crosslinked cellulose fibers, or a combination thereof, wherein the % by weight of the first sub-layer of the first amount of multicomponent binder fibers and/or crosslinked cellulose fibers is greater than the % by weight of the second sub-layer of the second amount of multicomponent binder fibers and/or crosslinked cellulose fibers (the first sub-layer has up to 50% bicomponent fibers whereas the second sub-layer has up to 20% bicomponent fibers); and 
wherein the fluid distribution layer is free of super absorbent polymer (all exemplary first and second sub-layers shown by Richards in the above cited passages do not disclose any super absorbent polymer and the fibers already add up to 100% of the composition of each of the sub-layers);
iii) a fluid storage layer between the fluid distribution layer and the backsheet, wherein the fluid storage layer comprises at least 50% by weight of the fluid storage layer of a super absorbent polymer where the fluid storage layer is free of pulp (Col. 14 lines 52-57 clearly disclosing up to 100% of absorbent gelling material, thus there would not be any pulp or fibers in the fluid storage layer).
Richards does not disclose that the super absorbent polymer is laminated between a tissue layer having a basis weight of between 15 g/m2 and 20 g/m2.  Glaug discloses an absorbent article having superabsorbent particles sandwiched between two plies of tissue that are of 16.3-17.1 gsm ([0040]). It would have been obvious to one skilled in the art at the time of filing to modify with Glaug since the selection of a known material suitable for its intended use (tissue for wrapping around superabsorbent polymer particles) establishes a prima facie case of obviousness (MPEP 2144.07).  
Richards also does not teach that the surface area of the fluid storage layer is less than the surface area of the fluid distribution layer.  However, mere changes in size of a layer, e.g., the fluid storage layer, requires only routine skills in the art.  In this case, by having the fluid distribution layer greater in surface area than the fluid storage layer may help to distribute a gush of fluid across an entire surface of the fluid storage layer more evenly and quickly.
Re Claim 2, Richards also discloses wherein the first sub-layer further comprises treated or untreated pulp (Col. 16 lines 61-63).
Re Claim 3, Richards also discloses wherein the fluid distribution layer comprises between 20% to 60% of the first sub-layer by % weight of the fluid distribution layer (Col. 18 lines 4-7 and Table 1 disclose the basis weight of the first sub-layer and Col. 18 lines 30-33 and Table 2 disclose the basis weight of the second sub-layer, since the first sub-layer basis weight at 53 gsm is a third of that of the second sub-layer at 159 gsm, that makes the first sub-layer about 25% of the total weight of the fluid distribution layer, which includes the first and second sub-layers).
Re Claim 4, Richards also discloses wherein the first sub-layer comprises between 2% and 30% by weight of the fluid distribution layer of multicomponent binder fibers or crosslinked cellulose fibers (as explained in Claim 3, first sub-layer is about 25% of the weight of the fluid distribution layer, and in Col. 16 lines 61-67 the bicomponent binder fibers constitute 10-50% of the first sub-layer, resulting in 2.5-12.5% of the weight of the fluid distribution layer being bicomponent binder fibers from the first sub-layer).
Re Claim 5, Richards also discloses that wherein the fluid distribution layer comprises one or more additional sub-layers (“secondary fluid distribution layer,” see Col. 14 lines 3-18) adjacent the second sub-layer and distal to the topsheet, wherein the one or more additional sub-layers comprise the same or less % by weight of the fluid distribution layer of multicomponent binder fibers or crosslinked cellulose fibers as the second amount of multicomponent binder fibers or crosslinked cellulose fibers by weight of the second sub-layer (see Col. 17 lines 10-11, then the sentence continues on Col. 18 line 1, disclosing that the secondary fluid distribution layer may have 15% bicomponent binder fibers, which is less than the maximum of 20% bicomponent binder fibers disclosed for the primary fluid distribution layer, disclosed at Col. 17 lines 23-31).
Re Claim 7, Richards also discloses that the first sub-layer (14) of the fluid distribution layer comprises a non-woven layer (e.g., Col. 16 lines 43-58 discloses the layer being air laid, thus it is a nonwoven) that forms the first surface of the fluid distribution layer.
Re Claim 8, Richards also discloses that wherein the fluid distribution layer comprises dispersion binder (Col. 5 lines 41-43 discloses that the first sub-layer may include cellulosic fibers and Col. 6 lines 35-52 discloses that the cellulosic fibers may be treated with agents that include latex, which is disclosed in the current Specification to be a dispersion binder).
Re Claim 9, Richards also discloses that the first sub-layer of the fluid distribution layer comprises untreated or treated pulp fibers, crosslinked cellulose fibers and multicomponent binder fibers (Col. 5 lines 41-43 discloses that the first sub-layer may include cellulosic fibers and Col. 6 lines 53-60 discloses that the cellulosic fibers may be crosslinked).
Re Claim 11, Richards also discloses that the fluid storage layer comprises superabsorbent polymers selected from the group consisting of absorbent gelling material or absorbent foam (Col. 14 lines 33-35).
Re Claim 12, Richards also discloses that the first sub-layer comprises from 50% to 70% by weight of the first sub-layer of multicomponent binder fibers and from 30% to 50% by weight of the first sub-layer of crosslinked cellulose or pulp fibers (Col. 16 lines 61-67 disclosing 45% pulp and 50% bicomponent) and the second sub-layer comprises less than 20% by weight of the second sub-layer of multicomponent binder and/or crosslinked cellulose fibers (Col. 17 lines 30-31 disclosing 10% bicomponent binder fibers).
Re Claim 13, Richards also discloses that wherein the first sub-layer comprises from 25% to 95% of crosslinked cellulose fibers (Col. 16 line 61, where wood pulp fibers are crosslinked cellulosic fibers as described in Col. 6 lines 13-60) and from 5% to 75% by weight of the first sub-layer of multicomponent fibers (Col. 16 lines 66-67) and the second sub-layer comprises less than 20% by weight of the second sub-layer of multicomponent binder (Col. 17 lines 30-31) and/or crosslinked cellulose fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        29 July 2022